EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Aslam Jaffery, on 06/10/2021.



CLAIMS:
The application claims 1, 14 and 20 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently Amended) An apparatus comprising: 
a security engine circuitry coupled to or hosted by one or more processors, wherein the security engine circuitry includes a plurality of block cipher pipelines and a plurality of Galois field multipliers; 
an initialization managercircuitry configured to initialize the security engine circuitry with an initialization vector and a secret key, wherein an initial counter block is initialized as a function of the initialization vector, wherein the initial counter block is utilized in insertion of counter blocks in each of the plurality of block cipher pipelines; and 
configured to initiate a data transfer operation between a trusted execution environment and an accelerator device in response to initialization of the security engine circuitry, 
wherein the security engine circuitry is configured to perform an authenticated cryptographic operation for the data transfer operation in response to initiation of the data transfer operation.


Referring to claim 14: Please replace claim 14 as follows:
14.	(Currently Amended) A method comprising: 
initializing, by one or more processors of a computing device, a security engine circuitry of the computing device with an initialization vector and a secret key, wherein an initial counter block is initialized as a function of the initialization vector, wherein the security engine circuitry comprises a plurality of block cipher pipelines and a plurality of Galois field multipliers, and wherein the initial counter block is utilized in insertion of counter blocks in each of the plurality of block cipher pipelines; 
initiating a data transfer operation between a trusted execution environment and an accelerator device in response to initializing the security engine circuitry; and
performing an authenticated cryptographic operation for the data transfer operation in response to initiating the data transfer operation.



Referring to claim 20: Please replace claim 20 as follows:
20. (Currently Amended) At least one non-transitory computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations comprising: 
initializing a security engine circuitry of the computing device with an initialization vector and a secret key, wherein an initial counter block is initialized as a function of the initialization vector, wherein the security engine circuitry comprises a plurality of block cipher pipelines and a plurality of Galois field multipliers, and wherein the initial counter block is utilized in insertion of counter blocks in each of the plurality of block cipher pipelines;
initializing a data transfer operation between a trusted execution environment and an accelerator device in response to initializing the security engine circuitry; and 
performing an authenticated cryptographic operation for the data transfer operation in response to initiating the data transfer operation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433